Name: Decision of the EEA Joint Committee No 167/1999 of 26 November 1999 amending Annex IV (Energy) to the EEA Agreement
 Type: Decision
 Subject Matter: labour market;  organisation of transport;  economic geography;  EU institutions and European civil service;  energy policy;  electrical and nuclear industries
 Date Published: 2001-03-01

 Avis juridique important|21999D0167Decision of the EEA Joint Committee No 167/1999 of 26 November 1999 amending Annex IV (Energy) to the EEA Agreement Official Journal L 061 , 01/03/2001 P. 0019 - 0022Decision of the EEA Joint CommitteeNo 167/1999of 26 November 1999amending Annex IV (Energy) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex IV to the Agreement was amended by Decision No 29/1999 of the EEA Joint Committee of 26 March 1999(1).(2) Council Directive 90/547/EC of 29 October 1990 on the transit of electricity through transmission grids(2) is incorporated into Annex IV to the Agreement;(3) Entities and grids that are covered by Council Directive 90/547/EEC are listed in the Annex thereto and the entities and grids relevant for the application of the Directive in respect of the EFTA States are listed in Appendix 1 to Annex IV to the Agreement.(4) Annex IV to the Agreement, point 8(a)(iii) states that each of the entitites concerned may request that, with regard to trade between the Community and an EFTA State, the conditions of transit be subject to a conciliation procedure to be decided by the EEA Joint Committee.(5) The European Commission, by Decision 92/167/EEC of 4 March 1992 setting up a Committee of experts on the transit of electricity between grids(3), has decided that this Committee shall also act as the conciliation body within the Community, as provided for in Article 3(4) of Directive 90/547/EEC.(6) A conciliation committee needs to be set up, with regard to trade between the Community and an EFTA State, to deal with requests for conciliation from entities concerned.(7) The conciliation procedure to be applied under Annex IV, point 8(a)(iii) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following new text shall replace the words "to a conciliation procedure to be decided by the EEA Joint Committee" in point 8(a)(iii) (Council Directive 90/547/EEC) of Annex IV to the Agreement:"to the conciliation procedure set out in Appendix 4".Article 2Annex IV to the Agreement shall be amended as specified in the Annex to this Decision.Article 3This Decision shall enter into force on 27 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 266, 19.10.2000, p. 5.(2) OJ L 313, 13.11.1990, p. 30.(3) OJ L 74, 20.3.1992, p. 43.ANNEXto Decision No 167/1999 of the EEA Joint CommitteeThe following shall be added as a new Appendix 4 to Annex IV to the Agreement : ""APPENDIX 4With regard to trade in electricity between an EFTA State and the Community, the conditions of transit shall be subject to the following conciliation procedure when an entity concerned requests it.Article 1A conciliation committee, hereinafter referred to as "the Committee", shall be set up on an ad hoc basis on the initiative of the European Commission or the EFTA Surveillance Authority.Article 2ResponsibilitiesThe task of the Committee shall be to propose conciliation compromises, at the request of the negotiating parties, in the event of specific requests for transit.Article 3CompositionThe Committee shall comprise eight members, namely:- three representatives of high-voltage grids not involved in the negotiations relating to the specific request for transit on which conciliation has been requested. The representatives shall have a widely recognised competence and practical experience in the field of electricity transit. They shall be chosen by the Chairman and the Rapporteur, from among the 18 representatives of the high-voltage grids of the Member States of the European Union and the EFTA States. These 18 representatives are the 15 representatives of the grids which are members of the Committee of Experts on the Transit of Electricity between Grids(1) and three representatives, proposed by the EFTA Surveillance Authority, of the high-voltage grids in the EFTA States,- one representative of the European Commission and one representative of the EFTA Surveillance Authority,- two independent experts, one from the Community and one from an EFTA State. The Chairman and the Rapporteur shall appoint these two independent experts from a list which shall be established jointly by the European Commission and the EFTA Surveillance Authority and be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities,- one representative of Eurelectric/Nordel, appointed jointly by the Chairman and the Rapporteur.The members of the Committee shall not be citizens of or permanently reside in a State involved in the transit negotiation. Actual or apparent conflicts of interest are to be avoided.Article 4Operation1. The Committee shall be chaired by:- the representative from the Commission if the entity requesting conciliation is located in the Community,- the representative of the EFTA Surveillance Authority if the entity requesting conciliation is located in an EFTA State.These two representatives shall together set up the Committee.2. The Authority not in chair shall act as Rapporteur while the Authority in chair shall provide secretariat services for the Committee.3. The meetings of the Committee shall be held in Brussels, or in another place if the Chairman and Rapporteur agree.4. The Committee shall adopt its own Rules of Procedure.Article 5Conciliation1. Only the parties to a dispute relating to a specific request for transit may refer a matter to the Committee.2. Neither the Chairman nor the Rapporteur shall vote.3. Any conciliation request must be acted upon.4. The representatives of the grids involved in the negotiations on a specific request for transit on which conciliation by the Committee has been requested shall be invited to present their views.5. After discussion by the Committee, the Rapporteur shall formulate a conciliation compromise on which there is likely to be a consensus among the six members of the Committee who have the right to vote. In the event of disagreement, the Rapporteur shall formulate a conciliation compromise on which there is likely to be agreement among a majority of the same six members. In that event, the opinion of the minority members shall be put on record.6. The Chairman shall submit the conciliation compromise to the parties, accompanied by any minority opinion, as soon as possible and at the latest before the end of a period of three months from the date on which the request for conciliation by the Committee was submitted.7. The outcome of the conciliation procedure shall not have binding force.8. Representatives of the States concerned by a request for transit may take part in the conciliation procedure as observers.Article 6ConfidentialityMembers of the Committee and any observers shall be required not to disclose information brought to their knowledge through the work of the Committee, where the Chairman informs them that the opinion requested or the question raised relates to a confidential matter.(1) Commission Decision 92/167/EEC of 4 March 1992 (OJ L 74, 20.3.1992, p. 43).